Citation Nr: 1630839	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-08 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at [redacted] from September 27, 2010, to September 28, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to December 1970, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 determination by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.


FINDINGS OF FACT

1.  The Veteran's initial treatment at [redacted] from September 22, 2010, to September 26, 2010, was for an emergency condition and was authorized pursuant to VA regulations.

2.  The authorization for treatment at [redacted] did not extend beyond the point where the Veteran was stabilized.

3.  The Veteran has been medically determined to have been stabilized and capable of being transferred to a VA facility by September 27, 2010.

4.  The medical treatment provided at [redacted] on September 27, 2010, and September 28, 2010, was not authorized by VA and did not constitute emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the medical expenses incurred at [redacted] from September 27, 2010, to September 28, 2010, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52-17.54, 17.120-17.121 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record indicates that the Veteran was admitted to [redacted] on September 22, 2010, for treatment related to a transient ischemic attack.  The Veteran remained at the facility undergoing assessment and treatment until he was released on September 28, 2010.  Payment has been authorized for the period from September 22, 2010 to September 26, 2010.  Thus, the issue before the Board is limited to whether payment or reimbursement is warranted only for September 27, 2010, and September 28, 2010. 

The Veteran maintains that he contacted VA following his admission and was instructed over the phone to remain at the facility to receive care.  The Veteran reported that following discovery of chronic obstructive pulmonary disease he was stabilized and released.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA regulations governing the use of non-VA public or private hospitals generally condition payment or reimbursement upon having received prior VA authorization for services rendered, and then only under certain circumstances and for limited periods of time.  38 C.F.R. §§ 17.52-17.54.  Although no formal authorization was obtained prior to admission, the Veteran notified VA of his emergency situation within 72 hours of his admission.  The first four days of treatment were subsequently authorized by VA based on emergency circumstances at the time of admission, thus creating a situation where prior authorization existed as to the period from September 22-26, 2010.  38 C.F.R. § 17.54.  However, the authorization was not extended beyond September 26, 2010, pursuant to VA regulations that allow for continuing authorization only for the period of time required to stabilize or improve a patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  38 C.F.R. § 17.53.  Thus, for the period under appeal, the Veteran's treatment was not authorized.  

When a veteran receives treatment at a non-VA facility without prior authorization, a proper claimant may still be entitled to reimbursement for the cost of such care if certain requirements under 38 U.S.C.A. § 1728 or § 1725 are met.  However, even when the requirements under these statues have been met, payment or reimbursement is only made for "emergency treatment," which only includes medical care provided until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer.  38 U.S.C.A. §§ 1728, 1725(f)(1).  Likewise, VA regulations provide that an emergency shall be deemed to have ended at that point when a VA physician has determined that a veteran who received emergency hospital care or medical services could have been transferred from the non-VA facility to a VA medical center for continuation of treatment.  38 C.F.R. § 17.121.  From that point on, no additional care in a non-VA facility will be approved for payment by VA unless the non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility, and the transfer of the veteran was not accepted; and the non-VA facility made and documented reasonable attempts to request transfer of the veteran to a VA facility.  Id. 

In the current case, a clinical review was conducted at the Gainesville VAMC where it was determined based on treatment records that following treatment for the initial ischemic attack the Veteran was treated for hyperkalemia on September 25 and 26.  The clinical review concluded that the Veteran's hyperkalemia was corrected and that he was sufficiently stable to be discharged without pain or shortness of breath and was therefore found to be capable of transfer to a VA facility for ongoing care by September 27, 2010.  Indeed treatment records show the Veteran only reported any chest pain during a stress test on September 27, but was otherwise without complaint.  

As noted, the ultimate determination as to whether the Veteran was undergoing emergency care on September 27 and 28, 2010, is a medical determination and the record supports the VAMC clinical determination that he was no longer in an emergency condition on the dates in question.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(the Board is not permitted to base decisions on its own unsubstantiated medical conclusions).  There is no indication from the record that [redacted] notified VA that the Veteran was stabilized and ready for transfer to a VA facility, and the transfer was not accepted, or that any attempt to request transfer was made following the Veteran's stabilization.  

To the extent the Veteran asserts he was advised by VA personnel to remain at Satilla during the period in question, being the recipient of misinformation cannot estop the government from denying a benefit.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Office of Personnel Management v. Richmond, 496 U.S. 414 (1990) (payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

In sum, as it has been medically determined that there was no emergency care being provided on the dates in question and that the Veteran was capable of being transferred to a VA facility for continuing treatment, and as no prior authorization had been given for the services rendered, payment or reimbursement for medical costs incurred on September 27, 2010 and September 28, 2010 is not warranted.  38 U.S.C.A. §§ 5107, 1703, 1725, 1728; 17.52-17.54, 17.120-17.121.  


ORDER

Payment or reimbursement for medical expenses incurred at [redacted] from September 27, 2010, to September 28, 2010 is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


